Hopkins, Seth (CAO)

From:                                Cate Edwards <cedwards@edwardskirby.com>
Sent:                                Thursday, June 27, 2019 5:49 AM
To:                                  Hopkins, Seth (CAO)
Cc:                                  Callan, Jennifer F - LGL; Hall, Trevor A.; Nagorski, Patrick (CAO); Martin, Christy - LGL;
                                     Vinson, Celena (CAO)
Subject:                             Re: Brown v. City of Houston, et al, Civ Action No H-17-1749


Seth,

I understand your position, but we will need to agree to disagree about the implications of 103.53 as to the stay in this
matter. I don’t think having this debate, particularly by email, is productive. That said, I am happy to discuss this with
you when we are free later today or Friday morning.

As a practical matter, I will be traveling with my family over the upcoming holiday week and, as a result, plan to have my
motion on file by Friday. If you’ll each let me know your position on the motion, it would be much appreciated.

Thanks,
Cate

Cate Edwards
Edwards Kirby
3201 Glenwood Ave
Suite 100
Raleigh, NC 27609
(919) 780-5400
cedwards@edwardskirby.com

On Jun 26, 2019, at 11:42 PM, Hopkins, Seth (CAO) <Seth.Hopkins@cao.hctx.net> wrote:

          Cate,

          You said I’m aware that Mr. Brown’s claim against the County, City, and District Attorney “is actually a
          different, separate claim” than the one he’s seeking compensation from the State for. However, I
          haven’t seen his petition for State compensation, or the State’s response. Could you provide us those
          document so we can review?

          Under Texas Civil Practices & Remedies Code § 103.153, Mr. Brown may not receive compensation from
          the State while also bringing an action “involving the same subject matter, including an action involving
          the person’s arrest, conviction, or length of confinement, against any governmental unit or an employee
          of any governmental unit.” (See statute below.) Thus, if both his State and Federal claims “involve” the
          same conviction, my understanding is he can’t be compensated twice. That’s why I asked whether Mr.
          Brown plans to appeal his State claim, because that would likely affect our analysis of your request to lift
          the stay.

          I’m not available until around 4 p.m. CT tomorrow, but I’m free anytime Friday.

                 Sec. 103.153. EMPLOYEES NOT LIABLE AFTER PAYMENT OF
          COMPENSATION. (a) In this section, "employee" and "governmental unit" have
          the meanings assigned by Section 101.001.
                                                                 1
       (b) A person who receives compensation under this chapter may not
bring any action involving the same subject matter, including an action
involving the person's arrest, conviction, or length of confinement, against
any governmental unit or an employee of any governmental unit.




From: Cate Edwards
Sent: Wednesday, June 26, 2019 7:48 PM
To: Hopkins, Seth (CAO)
Cc: Callan, Jennifer F - LGL; Hall, Trevor A.; Nagorski, Patrick (CAO); Martin, Christy - LGL; Vinson, Celena
(CAO)
Subject: Re: Brown v. City of Houston, et al, Civ Action No H-17-1749

Seth,

I appreciate your position, but respectfully disagree that Mr. Brown is somehow barred from
pursuing his civil claim against the County, the DA’s office and the City. As to your question, the
State has denied Mr. Brown’s request and, as Mr. Manne has conveyed, it is likely headed for a
long appeals process. As I know you’re aware, the claim that we are litigating here is actually a
different, separate claim, based on allegations of wrongdoing by the County, the DA’s office
and the City. Given all this, I do not see any reason why Mr. Brown should not be permitted to
pursue his civil claim at this time. I’d be happy to discuss this by phone, if you’re available
tomorrow?

Best,
Cate

Cate Edwards
Edwards Kirby
3201 Glenwood Ave
Suite 100
Raleigh, NC 27609
(919) 780-5400
cedwards@edwardskirby.com

On Jun 26, 2019, at 6:56 PM, Hopkins, Seth (CAO) <Seth.Hopkins@cao.hctx.net> wrote:

        Cate,

        I understand your client’s desire to move forward, but can you tell us more
        about what’s happening with his request for State compensation? I read
        that the State sent a letter explaining why compensation was denied. Can
        you forward that to us, and let us know Plaintiff’s plans? If he’s
        simultaneously trying to recover from two different sources for the same
        claim, we would have to oppose reopening the case until he finished his
        process in State court.

        Thank you,

                                                      2
Seth Hopkins
This electronic communication may contain confidential and/or privileged information.
If you are not the intended recipient, please immediately notify the sender and delete this
communication and any attachments.


From: Cate Edwards <cedwards@edwardskirby.com>
Sent: Wednesday, June 26, 2019 3:43 PM
To: Callan, Jennifer F - LGL <Jennifer.Callan@houstontx.gov>; Hopkins, Seth (CAO)
<Seth.Hopkins@cao.hctx.net>
Cc: Hall, Trevor A. <Trevor.Hall@leclairryan.com>; Nagorski, Patrick (CAO)
<Patrick.Nagorski@cao.hctx.net>; Martin, Christy - LGL
<Christy.Martin@houstontx.gov>; Vinson, Celena (CAO) <Celena.Vinson@cao.hctx.net>
Subject: Re: Brown v. City of Houston, et al, Civ Action No H-17-1749

All,

That is accurate, but my client is not willing to delay his civil case
indefinitely. It is our intention to move to lift the stay. If you to do not
consent to that motion, just let me know and I will note that in my motion.

Cate Edwards
Edwards Kirby
3201 Glenwood Avenue, Suite 100
Raleigh, North Carolina 27612
(919) 780.5400
(919) 276.0804 (direct)
cedwards@edwardskirby.com
www.edwardskirby.com
<image004.png>
CONFIDENTIALITY NOTICE: This e-mail, including attachments, is for the sole use of
the intended recipient(s) and may contain confidential and privileged information or
otherwise be protected by law. Any unauthorized review, use, disclosure or distribution is
prohibited. If you are not the intended recipient, please contact the sender, and destroy
all copies and the original message.


From: Jennifer Callan <Jennifer.Callan@houstontx.gov>
Date: Wednesday, June 26, 2019 at 2:17 PM
To: Cate Edwards <cedwards@edwardskirby.com>, "Hopkins, Seth (CAO)"
<Seth.Hopkins@cao.hctx.net>
Cc: "Hall, Trevor A." <Trevor.Hall@leclairryan.com>, "Nagorski, Patrick (CAO)"
<Patrick.Nagorski@cao.hctx.net>, Christy Martin
<Christy.Martin@houstontx.gov>, "Vinson, Celena (CAO)"
<Celena.Vinson@cao.hctx.net>
Subject: RE: Brown v. City of Houston, et al, Civ Action No H-17-1749

Cate:

It is my understanding (per the newspaper article on matter), that your client is going to
seek reconsideration and if necessary, appeal to the Texas Supreme Court. If such is
true, then a motion to lift stay in our case is not proper at this time.
                                             3
Thoughts – anyone?

Best regards,

Jennifer F. Callan
Senior Assistant City Attorney
City of Houston Legal Department
900 Bagby, 3rd Floor
Houston, Texas 77002
Jennifer.Callan@houstontx.gov
(832) 393-6491 (main)
(832) 393-6286 (direct line)


CONFIDENTIALITY NOTICE: This electronic transmission and any attachments constitute
confidential information which is intended only for the named recipient(s) and may be legally
privileged. If you have received this communication in error, please contact the sender
immediately. Any disclosure, copying, distribution or the taking of any action concerning the
contents of this communication by anyone other than the name recipient(s) is strictly prohibited.



From: Cate Edwards <cedwards@edwardskirby.com>
Sent: Wednesday, June 26, 2019 1:07 PM
To: Callan, Jennifer F - LGL <Jennifer.Callan@houstontx.gov>; Hopkins, Seth (CAO)
<Seth.Hopkins@cao.hctx.net>
Cc: Hall, Trevor A. <Trevor.Hall@leclairryan.com>; Nagorski, Patrick (CAO)
<Patrick.Nagorski@cao.hctx.net>; Martin, Christy - LGL
<Christy.Martin@houstontx.gov>; Vinson, Celena (CAO) <Celena.Vinson@cao.hctx.net>
Subject: Re: Brown v. City of Houston, et al, Civ Action No H-17-1749

[Message Came from Outside the City of Houston Mail System]
Counsel,

As a follow-up to the below, yesterday Mr. Brown’s request for
compensation was denied by the Comptroller. As such, it is time to
reinstate the civil case to the active docket. If you think it would be
productive to discuss this, I can be available for a phone conference any
time tomorrow. Alternatively, I am happy to circulate a simple joint motion
to lift stay, if everyone is amenable.

Best,
Cate

Cate Edwards
Edwards Kirby
3201 Glenwood Avenue, Suite 100
Raleigh, North Carolina 27612
(919) 780.5400
(919) 276.0804 (direct)
cedwards@edwardskirby.com
www.edwardskirby.com
                                                4
<image006.png>
CONFIDENTIALITY NOTICE: This e-mail, including attachments, is for the sole use of
the intended recipient(s) and may contain confidential and privileged information or
otherwise be protected by law. Any unauthorized review, use, disclosure or distribution is
prohibited. If you are not the intended recipient, please contact the sender, and destroy
all copies and the original message.


From: Jennifer Callan <Jennifer.Callan@houstontx.gov>
Date: Tuesday, May 21, 2019 at 3:43 PM
To: Cate Edwards <cedwards@edwardskirby.com>, "Hopkins, Seth (CAO)"
<Seth.Hopkins@cao.hctx.net>
Cc: "Hall, Trevor A." <Trevor.Hall@leclairryan.com>, "Nagorski, Patrick (CAO)"
<Patrick.Nagorski@cao.hctx.net>, Christy Martin
<Christy.Martin@houstontx.gov>, "Vinson, Celena (CAO)"
<Celena.Vinson@cao.hctx.net>
Subject: RE: Brown v. City of Houston, et al, Civ Action No H-17-1749

No opposition from City Defendants.

Best regards,

Jennifer F. Callan
Senior Assistant City Attorney
City of Houston Legal Department
900 Bagby, 3rd Floor
Houston, Texas 77002
Jennifer.Callan@houstontx.gov
(832) 393-6491 (main)
(832) 393-6286 (direct line)


CONFIDENTIALITY NOTICE: This electronic transmission and any attachments constitute
confidential information which is intended only for the named recipient(s) and may be legally
privileged. If you have received this communication in error, please contact the sender
immediately. Any disclosure, copying, distribution or the taking of any action concerning the
contents of this communication by anyone other than the name recipient(s) is strictly prohibited.



From: Cate Edwards <cedwards@edwardskirby.com>
Sent: Tuesday, May 21, 2019 2:28 PM
To: Callan, Jennifer F - LGL <Jennifer.Callan@houstontx.gov>; Hopkins, Seth (CAO)
<Seth.Hopkins@cao.hctx.net>
Cc: Hall, Trevor A. <Trevor.Hall@leclairryan.com>; Nagorski, Patrick (CAO)
<Patrick.Nagorski@cao.hctx.net>; Martin, Christy - LGL
<Christy.Martin@houstontx.gov>; Vinson, Celena (CAO) <Celena.Vinson@cao.hctx.net>
Subject: Brown v. City of Houston, et al, Civ Action No H-17-1749
Importance: High

[Message Came from Outside the City of Houston Mail System]
Counsel,


                                                5
Mr. Brown has filed a Request for Wrongful Imprisonment Compensation
with the Texas Comptroller’s office. The Comptroller has not yet ruled on
that, but has 45 days from the filing (on May 9th) to do so. We would like to
wait to reinstate this case until the Comptroller has ruled. Given the
Court’s order requiring that we move for a lift of the stay within 14 days of
the court’s order, I would like to file a motion to enlarge the time to move
to lift the stay. Would you all agree to that motion or oppose that
motion? I have attached draft agreed motion and proposed order, if you’re
amenable. Please let me know.

Best,
Cate

Cate Edwards
Edwards Kirby
3201 Glenwood Avenue, Suite 100
Raleigh, North Carolina 27612
(919) 780.5400
(919) 276.0804 (direct)
cedwards@edwardskirby.com
www.edwardskirby.com
<image008.png>
CONFIDENTIALITY NOTICE: This e-mail, including attachments, is for the sole use of
the intended recipient(s) and may contain confidential and privileged information or
otherwise be protected by law. Any unauthorized review, use, disclosure or distribution is
prohibited. If you are not the intended recipient, please contact the sender, and destroy
all copies and the original message.




                                            6
